     Case 3:13-cr-00386-B Document 179 Filed 05/12/20               Page 1 of 2 PageID 3246



                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

UNITED STATES OF AMERICA,                         §
                                                  §
v.                                                §   CRIMINAL CASE NO. 3:13-CR-386-B
                                                  §
ANASTASIO NICK LAOUTARIS,                         §
              Defendant.                          §


      ORDER ACCEPTING FINDINGS, CONCLUSIONS AND RECOMMENDATION
                OF THE UNITED STATES MAGISTRATE JUDGE

         The United States Magistrate Judge made findings, conclusions and a recommendation in

this case. Defendant filed objections, and the District Court has made a de novo review of those

portions of the proposed findings and recommendation to which objection was made. The objections

are overruled and the Court ACCEPTS the Findings, Conclusions and Recommendation of the

United States Magistrate Judge.

         IT IS THEREFORE ORDERED that Defendant’s motions for immediate release are

DENIED.

         The Court prospectively certifies that any appeal of this order would not be taken in good

faith. See 28 U.S.C. § 1915(a)(3); FED. R. APP. P. 24(a)(3). In support of this finding, the Court

adopts and incorporates by reference the magistrate judge’s findings, conclusions and

recommendation. See Baugh v. Taylor, 117 F.3d 197, 202 n.21 (5th Cir. 1997). Based on the

findings, the Court finds that any appeal of this order would present no legal point of arguable merit

and would, therefore, be frivolous. Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983). In the event

of an appeal, Defendant may challenge this certification by filing a separate motion to proceed in

forma pauperis on appeal with the Clerk of the Court, U.S. Court of Appeals for the Fifth Circuit.
  Case 3:13-cr-00386-B Document 179 Filed 05/12/20                 Page 2 of 2 PageID 3247



See Baugh, 117 F.3d at 202; FED. R. APP. P. 24(a)(5).1

       SO ORDERED this 12th day of May 2020.



                                             _________________________________
                                             JANE J. BOYLE
                                             UNITED STATES DISTRICT JUDGE




       1
        Federal Rule of Appellate Procedure 4(a) governs the time to appeal an order. A timely
notice of appeal must be filed even if the district court certifies an appeal as not taken in good
faith.
